Lvon, J.
1. A motion to dismiss the appeal was made ore terms on the argument of the cause by counsel for defendant. The ground of the motion is that the appeal was not taken within two years from the date of entry of the judgment appealed from, as required by the statute. B. S. sec. 3039. Such judgment was entered October 6, 1882, and the appeal was not perfected until November 20,1884. No amount of costs has ever been inserted therein. But for ch. 202, Laws of 1882, the judgment would not be perfected, and therefore not appealable, until the costs are inserted. Smith v. Hart, 44 Wis. 230, and cases cited in the opinion by Mr. Justice Obtou ; Ballou v. C. & N. W. R. Co. 53 Wis. 150. However, ch. 202 of 1882 changes the law in this respect. Under that statute, the prevailing party has sixty days after verdict in which to perfect his judgment. Failing to do so within that time, judgment goes upon the verdict, without costs to either party. The verdict in this case was rendered October 5, 1882. At the expiration of sixty days therefrom — that is, on December 4, 1882 — the defendant lost his right to insert the costs, and the judgment became perfected by force of the statute. Until then it was not appealable, and, manifestly, the time limited by statute for taking an appeal therefrom commenced to run at that time. We conclude, therefore, that *353the appeal was taken in time, and must deny the motion to dismiss it.
2. We think the circuit court erred in denying the plaintiff’s motion to dismiss the appeal from the judgment of the justice. The case in this respect is not distinguishable from that of Evangelical L. &. P. G. v. Koehler, 59 Wis. 650. All that is said in the opinion in that case is applicable here, and requires no repetition. Adhering, as we do, to the decision there made, we must hold that no effectual appeal was taken in this case from the judgment of the justice. This is fatal to the judgment, and it is unnecessary to consider the other errors assigned.
By the Gourt.— The judgment of the circuit court is reversed, and the cause will be remanded with directions to that eomt to dismiss the appeal from the judgment of the justice.